 MAKINS HATS, LTD 19Makins Hats, LTD and Millinery Workers Union Lo-cal 24Œ42H, New York-New Jersey Regional Joint Board, UNITE, AFLŒCIO. Case 2ŒCAŒ29591 September 13, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On December 22, 1997, Administrative Law Judge D. Barry Morris issued the attached decision.  The General Counsel filed exceptions and a supporting brief, the Re-spondent filed cross-exceptions with a brief supporting its cross-exceptions and opposing the General Counsel™s exceptions.  The General Counsel filed a brief in re-sponse to the Respondent™s cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. Facts The facts, as set forth more fully in the judge™s deci-sion, are as follows. In 1980, Marcia Akins, president of the Respondent (Makins), signed a contract with the Union recognizing it as the exclusive bargaining representative for its workers.  When that contract expired, the Respondent signed no further contracts with the Union. Akins testified that in 1983, she was being harassed by a union representative.  She called David Stein, the president of the American Millinery Manufacturers As-sociation (the Association).  Stein told Akins to send him a check for $300 and that by doing so she ﬁwould be a member of the American Millinery Manufacturers Asso-ciation, Inc. and that he would stop the harassment.ﬂ  He did not tell Akins that by joining the Association the Re-spondent would be bound to the Association contracts with the Union and Akins did not request that the Asso-ciation represent Makins in collective bargaining.  There is no evidence that Makins signed any document with the Association conferring any authority on it or memorializ-ing any type of relationship.  Finally, when the Associa-tion wrote to the Union, on Makins™ behalf, it merely complained that the Union was harassing Makins and stated that ﬁwe represent Marcia Akins and Makins Hats, Ltd., a member of the American Millinery Manufacturers Association, Inc.ﬂ  Thereafter, there was no further deal-ing between Makins and the Association until the instant dispute. From the time Akins signed the 1980 contract until at least 1996, the Respondent paid union rates, made con-tributions to the union funds, and complied with the terms of the contract with respect to those employees who were members of the Union.  There is additional evidence that the Respondent participated in arbitrations with representatives of contractual benefit funds over disputes as to fund contributions pertaining to employees acknowledged by the Respondent to be full members of the Union.  During various periods between 1983 and 1996, nonunion members performed unit work without receiving contractual wages or benefits.  A union repre-sentative made frequent visits to the plant and there was a shop steward on the premises. Judge™s Findings The judge concluded that in 1983, when the Respon-dent remitted $300 to Stein, it had joined the Associa-tion.  The judge further found that a 1983 letter from the Respondent™s attorney to the Union stating, inter alia, that the Respondent was ﬁa member of the American Millinery Manufacturers Association, Inc.,ﬂ and the fact that the Respondent continuously applied the terms of the collective-bargaining agreement to the unit employees who were union members was sufficient to establish that the Respondent had made ﬁobjective manifestations of intent to be bound by group action.ﬂ1  The judge con-cluded that, based on Scandia Stucco Co., 319 NLRB 850, 856 (1995), the Respondent remained a member of the Association from 1983 until February 1997 when the Respondent™s attorney wrote to both the Union and the Association affirmatively withdrawing its membership. Notwithstanding its Association membership, the judge concluded that the Respondent operated under a ﬁmembers-onlyﬂ arrangement.  Thus, the judge credited the testimony of Akins, that the Respondent consistently applied the contracts only to employees known to it as members of the Union, and did not pay contractual bene-fits or otherwise apply the contracts to unit employees whom it believed did not belong to the Union.  He fur-ther found, based on testimony of both Akins and the Union™s district director, Sandra Bermejo, that Bermejo had visited the Respondent™s shop on a frequent and regular basis since 1983 and that one of the employees served as a union steward during much of that time.  All the unit employees worked in a large open room and were visible to anyone who entered.  Crediting Akins over Bermejo, the judge found that Bermejo knew of the presence of unit employees to whom the contract was not                                                            1 Kroger Co., 148 NLRB 569, 573Œ574 (1964).  See also Custom Col-ors Contractors, 226 NLRB 851 (1976), enfd. 564 F.2d 190 (5th Cir. 1977). 332 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20being applied and acquiesced in that arrangement.  The 
judge further determined that
 because the Board will not issue bargaining orders in ﬁmember-onlyﬂ units, the 
complaint should be dismissed.  See, e.g., 
Don Menden-
hall, Inc.
, 194 NLRB 1109 (1972).  We agree that the 
complaint should be dismissed, but do so for the follow-
ing reasons. 
Discussion 
We disagree with the judge™s conclusion that the Re-
spondent manifested an intent to be bound by group bar-
gaining after its individual 1980 agreement expired, but 
in doing so we rely on his finding that the Respondent 
had never followed the Association agreements except 
on a ﬁmembers-onlyﬂ basis.  We find it unnecessary to 
decide whether, in the absen
ce of that evidence, the Re-
spondent™s conduct should be deemed to manifest such 
an intent.   
Having determined that the evidence fails to show that 
the Respondent was part of the multiemployer Associa-

tion for bargaining purposes, we must then decide 
whether the Respondent, as
 an individual employer, 
nonetheless violated Section 8(a)(5) by withdrawing rec-
ognition from the Union and repudiating the Union-
Association agreement.  We find that it did not.  It is 

clear from the evidence summari
zed in the fact statement 
above, that the Respondent at
 all relevant times applied 
the contract terms on a members-only basis and that the 

Union must reasonably have b
een aware of this fact.  The 
Board will not issue a bargaining order under those cir-

cumstances.  See 
Arthur Sarnow Candy Co., 
306 NLRB 
213 (1992); 
Goski Trucking Corp
., 325 NLRB 1032 
(1998). 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 Susannah Z. Ringel, Esq., 
for the General Counsel
. Ira A. Sturm, Esq., of New York, New York, for the Respon-dent. Larry Magarik, Esq., of New York, New York, for the Charg-
ing Party. 
DECISION STATEMENT OF THE 
CASE D. B
ARRY MORRIS
, Administrative Law Judge. This case was heard before me in New York City on June 25 and July 21 
and 22, 1997. Upon a charge filed 
on July 29, l996, an amended 
complaint was issued on April 29, 1997, alleging that Makins 
Hats Ltd. (Respondent) violated 
Section 8(a)(1) and (5) of the 
National Labor Relations Act, (t
he Act). Respondent filed an 
answer denying the commission of the alleged unfair labor 
practices. 
The parties were given full oppor
tunity to participate, pro-
duce evidence, examine and cross-examine witnesses, argue 

orally, and file briefs. Briefs were filed by all of the parties. 
On the entire record of the case, including my observation of 
the demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a New York corporation, with an office and 
place of business in New York City, has been engaged in the 
manufacture of men™s and wome
n™s hats. Respondent has ad-mitted, and I find, that it is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act. In 
addition, it has been admitted, and I find, that Millinery Work-
ers Union Local 24Œ42H, New York
-New Jersey Regional Joint 
Board, UNITE, AFLŒCIO (the Union) is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Millinery Manufacturers Association 
On February 26, 1980, Marcia 
Akins, president of Respon-
dent, signed a contract with the Union recognizing it as the 

exclusive bargaining agent for its workers, excluding book-
keepers, office clerical employees, designers, foremen, fore-

ladies, models, and sales pers
onnel. Akins admitted that from 
the time she signed this contract she has complied with the 

contract™s provisions for union members.  
The American Millinery Manufacturers Association (the As-
sociation) is an association of
 millinery shops, which negotiates 
contracts with the Union on behalf
 of its members.  David Stein 
served as president of the Association in the 1980s and Elliott 
Taradash has served as Associ
ation president since 1991. Akins testified that during 1983 she was being harassed by the union 
representative, Joseph Innocent. She testified that she called 
Stein, who told her to send him a check for $300 and that she 
ﬁwould be a member of the American Millinery Manufacturers 
Association, Inc. and that he 
would stop the harassment.ﬂ Soon 
thereafter Akins remitted $300 to
 Stein. On October 31, 1983, 
Neil S. Goldstein, Esq., attorn
ey for Respondent, wrote to the 
Union complaining about the alleged harassment by Innocent. 

The letter stated, ﬁ[W]e represent Marcia Akins and Makins 
Hats Ltd., a member of the American Millinery Manufacturers 
Association, Inc.ﬂ  Akins te
stified that through 1995 Respon-
dent received a bill every month from the benefit funds. She 

filled in the payroll amount for union members on the appropri-
ate form and then returned the form with the required payment.  
In a letter dated August 24, 1992, to Sandra Bermejo, the union 
representative, Akins stated that her employees were given their 
vacation pay ﬁin accordance with the union contract.ﬂ 
In May 1996, Bermejo contacte
d Akins concerning vacation 
money owed to unit employee, Altigracia Santos. Bermejo 
testified that during their phone 
call Akins stated that she re-fused to pay Santos the vacation check because the funds owed 
money to Respondent. On June 14, 1996, Akins wrote to Ber-
mejo stating, ﬁI am no longer a member of the Union, nor have 
 MAKINS HATS, LTD 21I been for quite some time. I have no signed contract with you 
nor have I ever signed any agreement with any manufacturers 
association.ﬂ Akins admitted that prior to this letter she had 
never informed the Union that she was withdrawing recognition 
from the Union as representative of her employees. On July 16, 
1996, Taradash wrote to Marilyn 
Levine, impartial chair for the Millinery Industry, that ﬁat no time
 did Makins Hats, Ltd. ever 
advise the Association that it was withdrawing from the Asso-
ciation or refusing to have the Association bargaining for it in 
these contract negotiations.ﬂ By 
letter dated February 6, 1997, 
from Ira Sturm, Esq., counsel for Respondent, to the Associa-
tion and the Union, counsel stated: 
 In order to make it clear for the future to both the Association 
and the Union and without admitting any current liability, 
Makins Hats, Ltd. affirmatively withdraws membership in the 
Association; withdraws from multi-employer bargaining and 
withdraws any apparent authorit
y of the Association to bar-
gain a renewal agreement obligating Makins Hats, Ltd. 
2. Members-only arrangement 
Akins testified that from the time she signed the collective-
bargaining agreement in 1980 she 
paid union rates, made con-
tributions to the funds, and comp
lied with the terms of the con-
tract, only with respect to those employees who were members 
of the Union. She further testified that Respondent employed 
workers doing unit work who were not union members. Using 
the Company™s payroll records, she identified 11 employees 
who did unit work in 1983. Of th
ese 11 employees, Akins testi-
fied that 3 were union members 
and 8 were not members of the 
Union. The eight nonunion employees included Meldavsky, 
Febregas, Etienne, Shirley Austin, Henry Austin, Palmer, 
Faircloth, and Senior. Bermej
o testified that Etienne and 
Palmer were union members. There was no evidence or testi-
mony controverting Akins™ tes
timony that the six other em-
ployees were not members of the Union.  
Again referring to the payroll records, Akins testified that in 
1987 there were seven employees doing unit work. Five of the 
employees were union members,
 and two of the employees, 
Meldavsky and Serrano, were not 
members of the Union.  With 
respect to 1996, Akins identified five employees doing unit 
work. One employee, Santos, th
e shop steward, was a union 
member. Akins testified that the 
other four employees were not 
union members. These included Jagernauth, a trimmer; Nina 
Archeval, also a trimmer; Carrol, an operator; and Joe Ar-
cheval, a blocker.  Canniel Wattley, presently a foreman, testi-
fied that in 1990 and 1991 he was a blocker and packer and was 
not a member of the Union. He testified that during that time 
Bermejo came to the plant to speak to the union members and 

that he was standing approximate
ly 4 feet away from Bermejo 
and was visible to Bermejo. 
B. Discussion and Conclusions 
1. Millinery Manufacturers Association 
The record is clear that in 1983 Respondent joined the Asso-
ciation. Thus, Akins testified that she was told by Stein to remit 
$300 and that Respondent would then be a member of the As-
sociation. She subsequently ma
de the $300 payment. On Octo-
ber 31, 1983, Respondent™s attorney wrote to the Union, stat-
ing, ﬁ[W]e represent Marsha Ak
ins and Makins Hats, Ltd., a 
member of the American Millinery Manufacturers Association, 
Inc.ﬂ Akins testified that she continuously applied the terms of 
the collective-bargaining agreement to the unit employees who 
were union members. In a letter dated August 24, 1992, to Ber-
mejo, Akins stated that the employees were given their vacation 
pay ﬁin accordance with the Union contract.ﬂ 
The Board looks to objective manifestations of intent to be 
bound by group action in determining whether an employer is 
governed by the collective bargaining of an association.  
Kroger Co., 148 NLRB 569, 573Œ574 (1964). In 
Custom Col-ors Contractors,
 226 NLRB 851, 853 (1976), enfd. 564 F.2d 
190 (5th Cir. 1977), the Board stated, ﬁAn employer who, 
through a course of conduct or otherwise, signifies that it has 
authorized the group to act in its behalf will be bound by that 
apparent creation of authority.ﬂ  
In Retail Associates, Inc.,
 120 NLRB 388, 395 (1958), the 
Board set forth the rules governi
ng withdrawal of an employer 
or union from multiemployer bargaining. The party™s with-

drawal is only accomplished by
 adequate written notice given 
prior to a contractually establis
hed date for contract modifica-
tion or the agreed-upon date for the beginning of multiemployer 
negotiations. It was not until February 6, 1997, that Respon-
dent, through counsel, withdrew 
its membership in the Associa-
tion. Accordingly, I find that Respondent joined the Associa-

tion in 1983 and through its course of conduct continued to 
remain a member of the Association until it withdrew in Febru-
ary 1997. See 
Scandia Stucco Co.,
 319 NLRB 850, 856 (1995). 
Respondent maintains that even if it did join the Association, 
at the time it joined, the Association was incorporated and 
thereafter a new association 
was formed, which was no longer 
incorporated. I credit Stein™s testimony that the nonincorpo-
rated Association was formed in 1982, before Respondent 
joined in 1983. In addition, I find no legal support for the con-
tention that such a change in corporate status would affect an 
association™s bargaining relatio
nship with the Union or its status as agent for its members. Respondent also contends that 
the nature of the Association changed when it merged with 
UNITE on July 1, 1995. Akins testified that she was aware of 
the merger. No evidence was presented that Respondent ob-
jected to the Union concerning the merger.  In addition, I credit 
the testimony of Taradash that the union™s affiliation with 
UNITE did not change the Association™s bargaining relation-
ship with the Union. Furthermore, in
 Sewell-Allen Big Star,
 294 
NLRB 312, 313 (1989), the Board stated that a party may not 
attack, more than 6 months after the event, the ﬁvalidity of the 
merger process through a defense of a later withdrawal of rec-
ognition.ﬂ  2. Members-only arrangement 
Akins testified that in practic
e the contract covered only unit 
employees who were members of 
the Union. She testified that 
in 1983, of 11 unit employees, 8 were not union members.  
While Bermejo testified that Etienne, a trimmer, and Palmer, a 
porter, were union members, there was no evidence or testi-
mony rebutting Akins™ testimony with respect to the other six 
employees. I credit Akins™ testimony and find that during 1983, 
of 11 employees doing unit work, 6 of the employees were not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22union members. I also credit Akins™ testimony and find that in 
1987, out of seven employees 
doing unit work, two were not 
union members.  Similarly, I cr
edit Akins™ testimony and find 
that in 1996, out of the five employees doing unit work, four of 
them were not members of the Union.  
While the Union contends that it was not aware of nonunion 
members doing unit work, I believe that the record indicates 
otherwise. I credit Akins™ testimony that in 1983 Innocent, the 
union representative, spoke to Jonas, a trimmer doing unit 
work, who was not a union member. In addition, I credit the 
testimony of Wattley that in the early 1990s he was a blocker 
and packer doing unit work, but was not a union member. I 
credit his testimony that Bermejo came to the facility to speak 
with the union members and Wattley was standing approxi-
mately 4 feet from Bermejo. The work area was small and 
Bermejo testified that she made frequent visits to the plant. I 
find it inconceivable that she did not see the nonunion members 
working in the plant.  In add
ition, Santos, who was the union 
steward, certainly had to have been aware that nonunion mem-

bers were doing unit work.  
As was stated in Don Mendenhall, Inc., 
194 NLRB 1109 
(1972), ﬁIt is evident from these facts that, although recognized 
ostensibly as the exclusive bargaining agent for all of the Re-
spondent™s employees . . . . the 
Union in fact represented only 
those who were its members.ﬂ In 
Manufacturing Woodworkers Assn.,
 194 NLRB 1122, 1123 (1972), it was stated that the ﬁBoard has held that a history of collective bargaining on a 

‚members only™ basis does not pr
ovide an adequate basis for 
representation nor the appropriateness of a bargaining unit such 

as the statute contemplates.ﬂ The Board does not issue bargain-
ing orders in ﬁmembers onlyﬂ units. See 
Reebie Storage & 
Moving Co., 313 NLRB 510 (1993), enfd. 44 F.3d 605 (7th Cir. 
1995).  See also 
Arthur Sarnow Candy Co., 
306 NLRB 213, 
216 (1992). Accordingly, I find that Respondent has not vio-
lated Section 8(a)(1) and (5) of the Act.  
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent has not violated 
the Act in the manner alleged 
in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.
1 ORDER The complaint is dismissed. 
                                                           
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 